Citation Nr: 1416906	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for depression, claimed as secondary to service-connected lumbar strain with degenerative disc disease at L5-S1.  

2.  Entitlement to service connection for right upper extremity radiculopathy, claimed as secondary to service-connected lumbar strain with degenerative disc disease at L5-S1.

3.  Entitlement to service connection for left upper extremity radiculopathy, claimed as secondary to service-connected lumbar strain with degenerative disc disease at L5-S1.

4.  Entitlement to service connection for right lower extremity radiculopathy, claimed as secondary to service-connected lumbar strain with degenerative disc disease at L5-S1.

5.  Entitlement to service connection for left lower extremity radiculopathy, claimed as secondary to service-connected lumbar strain with degenerative disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his Wife 


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991, with four months and 17 days of prior active service.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal. 

The Board observes that VA outpatient treatment records reflect a diagnosis of carpal tunnel syndrome.  During an April 2013 hearing before the undersigned Veterans Law Judge, the Veteran testified that a VA medical physician had told him that his carpal tunnel syndrome was related to his service-connected low back disability.  Thus, the issue of entitlement to service connection for carpal tunnel syndrome, claimed as secondary to service-connected lumbar strain with degenerative disc disease at L5-S1, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence or competent and credible lay evidence that the Veteran has depression. 

2.  There has been no demonstration by competent medical evidence or competent and credible lay evidence that the Veteran has right upper extremity radiculopathy.

3.  There has been no demonstration by competent medical evidence or competent and credible lay evidence that the Veteran has left upper extremity radiculopathy.

4.  There has been no demonstration by competent medical evidence or competent and credible lay evidence that the Veteran has right lower extremity radiculopathy.

5.  There has been no demonstration by competent medical evidence or competent and credible lay evidence that the Veteran has left lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  Depression is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310(a) (2013).

2.  Right upper extremity radiculopathy is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310(a) (2013).

3.  Left upper extremity radiculopathy is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310(a) (2013).

4.  Right lower extremity radiculopathy is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310(a) (2013).

5.  Left lower extremity radiculopathy is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a September 2008 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA outpatient treatment reports, records from the Social Security Administration, the transcript of a March 2010 hearing before a Decision Review Officer at the RO, and the transcript of the April 2013 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

In addition, VA conducted an examination in December 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2008 VA examination report is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record and the statements of the Veteran, and provide rationales for the opinions offered.  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

In light of the foregoing, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves, supra.  

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that he now has the claimed disabilities as a result of his service-connected lumbar strain with degenerative disc disease at L5-S1.  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.  In such a case, compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen, supra. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for depression, right upper extremity radiculopathy, left upper extremity radiculopathy, right lower extremity radiculopathy or left lower extremity radiculopathy.  The in-service and post-service evidence simply does not show that the Veteran has any of the claimed disabilities.  

The report of the December 2008 VA examination provides that the Veteran had no evidence of low back disc or root disease.  A CT showed cervical disc findings but no findings of upper extremity radiculopathy.  The examiner stated that neither the cervical disc findings nor any possible upper extremity peripheral neuropathy had any relationship with the Veteran's service-connected spine disorder, which was misdiagnosed as lumbar disc disease.  

VA outpatient treatment reports are also negative for relevant findings or diagnoses.  They show that several depression screenings were negative, with the Veteran denying symptoms.  

The Board acknowledges the assertions by the Veteran and his wife in support of his claims.  They are competent to testify as to his observable symptoms since the development of his service-connected lumbar spine disability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that any such assertions are credible. 

However, their contentions that he has depression, right upper extremity radiculopathy, left upper extremity radiculopathy, right lower extremity radiculopathy or left lower extremity radiculopathy do not constitute medical evidence in support of his claims.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran currently has depression, right upper extremity radiculopathy, left upper extremity radiculopathy, right lower extremity radiculopathy or left lower extremity radiculopathy) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the assertions by the Veteran and his wife cannot constitute competent medical evidence in support of his claims.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for depression, right upper extremity radiculopathy, left upper extremity radiculopathy, right lower extremity radiculopathy or left lower extremity radiculopathy.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for depression, claimed as secondary to service-connected lumbar strain with degenerative disc disease at L5-S1, is denied.

Service connection for right upper extremity radiculopathy, claimed as secondary to service-connected lumbar strain with degenerative disc disease at L5-S1, is denied.

Service connection for left upper extremity radiculopathy, claimed as secondary to service-connected lumbar strain with degenerative disc disease at L5-S1, is denied.

Service connection for right lower extremity radiculopathy, claimed as secondary to service-connected lumbar strain with degenerative disc disease at L5-S1, is denied.

Service connection for left lower extremity radiculopathy, claimed as secondary to service-connected lumbar strain with degenerative disc disease at L5-S1, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


